 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                 )
     JULIUS HARRIS, et al.,                        )     Case No. CV 19-7052-CJC (JEM)
12                                                 )
                          Petitioner,              )
13                                                 )     MEMORANDUM AND ORDER
                   v.                              )     DISMISSING PETITION WITH
14                                                 )     LEAVE TO AMEND
     JOSIE GASTELO, et al.,                        )
15                                                 )
                          Respondent.              )
16                                                 )
17
            On August 13, 2019, Julius Harris, proceeding pro se and in forma pauperis, filed a
18
     petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Petition”). He nam es
19
     himself and his co-defendant Michael Dunn as Petitioners. However, the Petition was
20
     submitted and signed only by Harris. He names Josie Gastelo and People of California as
21
     Respondents.
22
            The Court's review of the Petition reveals that it is deficient for the following reasons:
23
            Harris Cannot File on Behalf of Michael Dunn
24
            The Petition names both Harris and his co-defendant Michael Dunn as Petitioners.
25
     However, the Petition was submitted and signed only by Harris. Pursuant to Local Rule 83-
26
     2.2.1: “Any person representing himself or herself in a case without an attorney must
27
     appear pro se for such purpose. That representation may not be delegated to any other
28
     person . . . .” Accordingly, Harris cannot file the Petition on behalf of Dunn. Nor is it
 1   necessary for him to do so, as Dunn may choose whether to file a petition on his own
 2   behalf.
 3          If Harris chooses to file an amended petition, he should not attempt to file on behalf
 4   of Dunn. Rather, Harris should name only himself as the Petitioner. The clerk shall return
 5   the Petition to Harris, and he may correct this issue by striking Michael Dunn from the
 6   caption on page 1.
 7          Inclusion of an Improper Respondent
 8          A petitioner seeking habeas corpus relief must name the state officer having custody
 9   of him as the respondent to the petition. Rule 2(a) of the Rules Governing § 2254 Cases;
10   Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme
11   Court, 21 F.3d 359, 360 (9th Cir. 1994). “A custodian is the person hav ing a day-to-day
12   control over the prisoner. That person is the only one who can produce the body of the
13   petitioner.” Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 19 92) (internal
14   quotations and citation omitted).
15          It appears that Josie Gastelo is a proper respondent. How ever, People of California
16   is not. If Harris chooses to file an amended petition, he should delete People of California
17   as a respondent. Harris may correct this issue by striking People of California from the
18   caption on page 1.
19          Failure to Identify the Claims Within the Petition
20          Harris fails to identify his claims on pages 5-7 of the Petition. Rather, he attaches
21   the briefs filed in support of his direct appeal. Although the Court could assume that Harris
22   intends to assert the claims contained in the attached briefs, those claims should be
23   articulated in the Petition itself. Harris may correct this issue by providing a short
24   description of each claim and referencing the relevant portions of the attached briefs on
25   pages 5-7 of the Petition.
26

27

28

                                                     2
 1                                                    ***
 2             Accordingly, the Petition is DISMISSED WITH LEAVE TO AMEND. If Harris elects
 3   to pursue this action, he is ORDERED to file an amended petition no later than September
 4   16, 2019. In the interest of judicial economy, the clerk is directed to return a copy of the
 5   Petition to Harris. Harris shall: (1) strike “Michael Dunn” as a Petitioner on page one of the
 6   petition form; (2) strike “State of California” as a Respondent on page one of the petition
 7   form; and (3) identify the claims on pages 5-7 of the petition form by including a short
 8   description of each claim he is asserting and referencing the relevant portions of the
 9   attached briefs. The Petition should be re-labeled as the “First Amended Petition.” Once
10   these corrections are made, Harris shall return the First Amended Petition to the Court for
11   filing.
12             Harris shall immediately notify the Court of any change to his address. If Harris fails
13   to keep the Court informed of where he may be contacted, this action will be subject to
14   dismissal for failure to prosecute and failure to comply with a court order. See Local Rule
15   41-6.
16             Finally, Harris is cautioned that his failure to file a First Amended Petition by
17   September 16, 2019, may result in a recommendation that this action be dismissed without
18   prejudice for failure to prosecute and/or failure to comply with a court order. No extension
19   of this deadline will be granted absent a showing of good cause.
20             IT IS SO ORDERED.
21

22   DATED: August 16, 2019                                        /s/ John E. McDermott
                                                                  JOHN E. MCDERMOTT
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                        3
